Citation Nr: 0842630	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-12 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for postoperative residuals of 
the right shoulder, and if so whether the claim should be 
granted.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States 
Air Force from July 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 Rating Decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that determined new and material 
evidence was not received to reopen a claim for entitlement 
to service connection for a right shoulder disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In the 
present case, the RO did not fully comply with VCAA 
requirements, specifically, those at the heart of the matter 
in the case of Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As a matter of history, the Board notes that the veteran 
initiated a claim for service connection for a right shoulder 
disorder shortly after separation from service in 1968.  The 
RO denied the claim and the veteran appealed.  By way of a 
November 1969 decision, the Board denied the claim.  

In 1971, the veteran attempted to reopen the matter and 
asserted error in the 1969 Board decision.  The Board found 
no error and denied service connection once again in December 
1973.  The matter remained dormant for 30 years until 2004.

After submitting a March 2004 claim for benefits including 
entitlement to an increased rating for his service connection 
skeletal condition (a right wrist disability rated as 
noncompensable) the veteran was sent a notification letter 
which essentially advised him as to what was necessary for 
him to do to see his claim for increase granted, and also 
advised him, in general, of what would be needed to award 
service connection for a "skeletal condition".  As the 
veteran had not specified that he was interested in re-
opening his claim involving the right shoulder, the RO was 
not prompted to send (nor did they send) a notification 
letter that addressed the veteran's right shoulder condition 
specifically, or discussed reasons why that right shoulder 
claim was denied in the past, or identified how a previously 
denied claim may be reopened.

The veteran was scheduled for a May 2004 orthopedic 
examination to assess the severity of his wrist disability.  
The May 2004 VA examination report contained a notation 
making incidental findings of degenerative changes of the 
right shoulder.

Based apparently on this 2004 VA examination finding, and 
with no further prompting from the veteran, the RO, in its 
October 2004 decision, found that new and material evidence 
was not received to reopen the claim for service connection 
for a right shoulder disorder.  
   
As stated above, the March 2004 VCAA notice the RO sent to 
the veteran did not properly address the veteran's right 
shoulder condition specifically, or discuss reasons why that 
right shoulder claim was denied in the past, or identify how 
a previously denied claim may be reopened.  As is explained 
below, this sort of notice is required prior to denying a 
claim for lack of new and material evidence. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of 
Appeals for Veterans Claims (Court) held that VA must 
generally inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented to reopen such claims, that new and 
material evidence is required.  The Court noted that the 
terms new and material have specific, technical meanings that 
are not commonly known to VA claimants, suggesting that VA 
should define these terms in its 38 U.S.C. § 5103(a) notice 
using the definition of new and material evidence provided in 
38 C.F.R. § 3.156(a).  Furthermore, the Court stated that the 
fulfillment of VA's obligation to identify for the claimant 
what evidence will be considered new and material depends on 
the basis of the prior, final denial.  

Here, the veteran was simply never provided with proper 
notice as to what is required to reopen a claim.  This issue 
should be remanded to the RO so that a new notification 
letter can be provided to the veteran as defined by the 
holding in Kent.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide notice to the 
veteran regarding what evidence is needed 
to reopen his previously denied claim for 
service connection for postoperative 
residuals of his right shoulder, as 
required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  This notice should address 
both what must be shown to reopen a claim, 
as well as what the evidence must show to 
establish service connection.  The veteran 
must also be informed of the basis for the 
previous denial.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

